Citation Nr: 1146703	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for carpal tunnel syndrome. 

3.  Entitlement to an evaluation in excess of 20 percent for a right knee disability.  

4.  Entitlement to an evaluation in excess of 20 percent for a left knee disability.  

5.  Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis of the right elbow. 

6.  Entitlement to an evaluation in excess of 10 percent for paresthesia of the right lower lip due to cranial nerve injury.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 2001 to April 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his March 2009 substantive appeal, VA Form-9, the Veteran indicated that he wished to present testimony before a member of the Board at a hearing in Washington, DC.  He was scheduled for a Board hearing on October 17, 2011.  Just prior to the date of his hearing, the Veteran submitted a correspondence in which he stated that he incorrectly marked that he desired a Board hearing in Washington, DC.  He further stated that he wished to present testimony in a videoconference hearing from the RO.  The Veteran's request should be accommodated.  See 38 C.F.R. § 20.700(e) (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at the New York, New York RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


